Witmer, J. (concurring).
I concur completely in the opinion of Presiding Justice Botein. In view of the dissent I wish to emphasize what Judge Botein has expressed, that the orderly administration of cases involving family offenses will be better advanced in accordance with the legislative intent by requiring that all such cases be presented first to the Family Court. In the absence of precise legislative standards establishing a clear line of demarcation between cases which must be retained in Family Court and the extreme ones which very likely should not be so retained, it seems best to have the courts develop the line on an ad hoc basis. If the District Attorney has reason to believe that Family Court should not retain a case but should send it to the Supreme Court for disposition under the applicable criminal laws, he may present his argument to such effect to the Family Court; and if the ruling is adverse, he may take an appeal. In this manner the intent of the Legislature may best be achieved. The jurisdiction of the Supreme Court is thus not questioned; but, as has been found expedient with respect to Surrogate’s Court problems (Noll v. Ruprecht, 256 App. Div. 926, affd. 282 N. Y. 598) the Supreme Court will decline to exercise its jurisdiction where the facilities of Family Court are found to be better suited to handle a particular case; and only in the exceptional family case, where Family Court, in its sound discretion, finds the case to be beyond the reach of its beneficial services, will the case be remitted for disposition in accordance with applicable criminal laws.